Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Michael Marra, (Reg. No. 65,088) on 02/19/2021.

The application has been amended as follows:

1. 	(Current Amended) A method for change analysis of an automated production line including at least one robot, the method comprising the steps of:
(a) monitoring, using one or more computing devices having a processor and memory, a plurality of operating parameters associated with the automated production line including the at least one robot;
(b) recording, using the one or more computing devices, at least one change to the plurality of operating parameters over a predetermined time interval; and 
after the predetermined time interval and adjusting the predetermined time interval until a notification identifying at least one more change is provided;
(d) repeating the steps (b), (c) and (d) with respect to at least one more change to the plurality of operating parameters.

3. 	(Cancelled)  

5. 	(Cancelled)  

6. 	(Amended) The method of Claim 1, wherein the notification in the repeating of the step (c) distinguishes the at least one change and the at least one more change.

7. 	(Cancelled)  

22. 	(Currently Amended) A method for change analysis of an automated production line including a plurality of robots, the method comprising:

(a)    monitoring, using one or more computing devices having a processor and memory, a plurality of operating parameters associated with the automated production line including the plurality of robots, the plurality of operating parameters including a 
(b)    recording, using the one or more computing devices, at least one change to the plurality of operating parameters over a predetermined time interval, wherein the at least one change is received by the automated production line and includes a change to one of the data blocks associated with one of the controllers; and
(c)    providing, using the one or more computing devices, a notification identifying the at least one change to the plurality of operating parameters after the predetermined time interval and adjusting the predetermined time interval until a notification identifying at least one more change is provided, wherein the notification includes a former value associated with the operating parameter prior to the change and a new value associated with the operating parameter after the change, and the notification includes mapping the at least one change to the plurality of operating parameters onto a graphical representation of the automated production line, the mapping identifying a portion of the automated production line affected by the at least one change.
(d) repeating the steps (b), (c) and (d) with respect to at least one more change to the plurality of operating parameters.

23. 	(Currently Amended) A method for change analysis of an automated production line including a plurality of robots, the method comprising:
(a)    monitoring, using one or more computing devices having a processor and memory, a plurality of operating parameters associated with the automated production 
(b)    recording, using the one or more computing devices, at least one change to the plurality of operating parameters over a predetermined time interval, wherein the at least one change is reported by the automated production line and includes a change to one of the data blocks associated with one of the controllers, the change including a member selected from the group consisting of: an environmental change, a malfunction, identification of a service interval, a wear indicator, an operational conflict, a power failure, and combinations thereof; and
(c)    providing, using the one or more computing devices, a notification identifying the at least one change to the plurality of operating parameters after the predetermined time interval and adjusting the predetermined time interval until a notification identifying at least one more change is provided, wherein the notification includes a former value associated with the operating parameter prior to the change and a new value associated with the operating parameter after the change, and the notification includes mapping the at least one change to the plurality of operating parameters onto a graphical representation of the automated production line, the mapping identifying a portion of the automated production line affected by the at least one change.
(d) repeating the steps (b), (c) and (d) with respect to at least one more change to the plurality of operating parameters.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115